            Case 1:19-cv-01654-AJN Document 34 Filed 07/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALTIMEO ASSET MANAGEMENT,                     Case No. 1:19-cv-01654-AJN
 Individually and On Behalf of All Others
 Similarly Situated,                           CLASS ACTION

                              Plaintiff,

                 v.


 WUXI PHARMATECH (CAYMAN) INC.,
 GE LI, EDWARD HU, NING ZHAO,
 XIAOZHONG LIU, ZHAOHUI ZHANG,
 NEW WUXI LIFE SCIENCE HOLDINGS
 LIMITED, NEW WUXI LIFE SCIENCE
 LIMITED, WUXI MERGER LIMITED,
 G&C PARTNERSHIP L.P., ABG II-WX
 LIMITED, BOYU CAPITAL FUND II, L.P.,
 HILLHOUSE CAPITAL FUND II, L.P.,
 PING AN LIFE INSURANCE COMPANY
 OF CHINA. LTD., TEMASEK LIFE
 SCIENCES PRIVATE LIMITED, G&C IV
 LIMITED, YINFU CAPITAL
 MANAGEMENT CO., YUNFENG II WX
 LIMITED, SEQUOIA CAPITAL CHINA
 GROWTH FUND III, L.P., CONSTANT
 CYPRESS LIMITED, and SPDB
 INTERNATIONAL HOLDINGS LIMITED,

                      Defendants.

   NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANTS NEW WUXI LIFE
     SCIENCE HOLDINGS LIMITED, NEW WUXI LIFE SCIENCE LIMITED,
                    AND WUXI MERGER LIMITED

         WHEREAS Defendants New Wuxi Life Science Holdings Limited, New Wuxi Life

Science Limited, and Wuxi Merger Limited have not served an answer or motion for summary

judgment in the above-captioned action, Altimeo Asset Management v. WuXi PharmaTech (Cayman)




{00335205;1 }
            Case 1:19-cv-01654-AJN Document 34 Filed 07/26/19 Page 2 of 2




Inc., et al., No. 19-cv-01654, brought before the United States District Court for the Southern

District of New York;

         NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A), Lead Plaintiff Altimeo Asset Management hereby voluntarily dismisses the

above-captioned action, without prejudice, solely as to Defendants New Wuxi Life Science

Holdings Limited, New Wuxi Life Science Limited, and Wuxi Merger Limited.

Dated: July 26, 2019                       POMERANTZ LLP

                                           By: /s/ Michael Grunfeld
                                           Jeremy A. Lieberman
                                           Michael Grunfeld
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Fax: (212) 661-8665
                                           Email: jalieberman@pomlaw.com
                                           Email: mgrunfeld@pomlaw.com

                                           Lead Counsel for Lead Plaintiff Altimeo Asset
                                           Management and the Proposed Class




{00335205;1 }                                 2
